Title: From George Washington to Edmund Randolph, 12 August 1790
From: Washington, George
To: Randolph, Edmund



Sir,
United States [New York] August 12th 1790

In reply to the wish expressed in your letter of this date, to go to Philada on monday next, I can only observe, that my concurrence therein will not be withheld if there are no obstructions of an official nature; and this you can best ascertain yourself. I would however, just mention, that as it may be necessary for me, in pursuance of the law to regulate trade & commerce with the Indian Tribes, to issue a proclamation enjoining upon the people of the U.S. a strict observance of such treaties & regulations as are concluded with, and made respecting, the Indian

tribes, and forbidding any encroachments to be made by them on the grounds or territories of the Indians, it might be best for you to see the Secretary of State or the Secy of War, or both, upon this subject before your departure. I am Sir Yr most Obedt st

G.W.

